01/26/2021
                                                     hr

             IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: DA 20-0433



                                             DA 20-0433


IN THE PARENTING OF:

 T.J.E.,
                                                                                     JAN 2 6 2021
                A Minor Child,                                                      ow n Lireenwood
                                                                                Clerk of Supreme Court
                                                                                   State of Montana           1
 RACHEL RENE ERICKSON,
                                                                             ORDER
                 Petitioner and Appellant,

          and

 TRAVIS JOHN ERICKSON,

                 Respondent and Appellee.



          Appellant has filed a motion for extension of tirne to file the transcripts in the referenced
matter.
          IT IS ORDERED that the motion for extension is GRANTED. The Court reporter shall
have until February 19, 2021, within which to file the transcripts.
          No further extensions will be granted without an affidavit from the court reporter.
          The Clerk is directed to provide a copy ofthis Order to all parties ofrecord and to the court
reporter.
          DATED this1-40, day of January,2021.
                                                        For the Court,




                                                                         Chief Justice